Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 24 September 2021, claim 1 was amended to recite “the flexible distal extension is folded back inwardly along a preformed fold”. This limitation is not taught by Forde. It would not be obvious to provide Forde with such a pre-formed fold because Forde functions as it transitions between the configurations shown in Figures 1a-1d (see paragraph [0076], for example). Providing a pre-formed fold would 
However, upon further consideration, Chi-Sing’370 is relied upon as a primary reference to render the claims obvious. See the updated rejection below. 

Claim Objections
Claims 1-4, 10-11, 13-14 are objected to because of the following informalities:  each of these claims contains a typographical error in which there is a space missing between two words. For example, claim 1, line 8 recites “amedical” instead of “a medical”, line 10 recites “issecurable”, and the last line recites “topositioned”. Similar errors exist in claims 2-4, 10-11 and 13-14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chi-Sing et al. (US Patent 6,210,370) in view of Gaudoin et al. (US Patent 6,652,485). 
Claim 1: Chi-Sing’370 discloses a system (30) including an elongate shaft (36) having a flexible distal extension (43) extending outward from a distal end of the elongate shaft (36) (Figure 6). 
The flexible distal extension (43) is folded back inwardly at a bending portion (107) to create a distal opening from the bending portion (column 9, lines 19-23). The 
The proximal opening (labeled in the annotated copy of Figure 7 below) is sized to receive and pass a portion of a medical device: the medical device is not a positively recited element of the invention; it is only functionally recited. However, the device of Chi-Sing’370 is considered to be capable of receiving and passing a portion of a medical device because obturator (34) is disclosed as passing through it (Figure 1). 
Similarly, the system is considered to be adapted so the portion of a medical device is securable in a pocket within the flexible distal extension (the pocket is considered to be the space between the inner wall and outer wall of the expandable member 43, as circled, in the annotated copy of Figure 7 below) because it is the same size and shape as the claimed invention. MPEP 2112.01 states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
The system (30) is adapted for reversing the flap from being positioned inwardly (as in Figure 7) to outwardly (as in Figure 4) (using element 34 comprising 72 and 54; column 13, lines 39-53 describes an alternate embodiment in which the equivalent to element 54 (i.e. 223) is reinserted into the elongate shaft to engage the flexible distal extension (i.e. 221) to reverse the inversion). 

    PNG
    media_image1.png
    277
    520
    media_image1.png
    Greyscale

Regarding the preamble, which recites the device is “a system for vascular medical device retrieval”: MPEP 2114 II states: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Further, MPEP 2112.01 states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. For these reasons, the device of Chi-Sing’370 is considered capable of use in a medical device retrieval. 
Chi-Sing’370 fails to explicitly disclose the distal extension is formed along a pre-formed fold. 
It is well known in the art to provide a crease or other type of pre-formed fold in order to facilitate folding in order to ensure the fold occurs at a predictable, desired location and to make it easier to form the fold. In particular, Gaudoin’485 teaches a 
Claim 2: Chi-Sing’370 discloses the flexible distal extension (43) comprises a braid (column 8, lines 3-5). 
Claim 4: Chi-Sing’370 discloses the flap can contain a coating to block blood flow – this would also function to prevent intrusion of a hooked member (column 3, lines 66 to column 4, line 2). 
Claim 10: The “medical device” is not a positively recited element of the invention. In claim 1, the “medical device” is introduced in the preamble functionally “A system for vascular medical device retrieval…”. The medical device is further referred to as a functional element on line 7 “the system is adapted so the portion of the medical device is securable…”. For the reasons outlined in claim 1, the device of Chi-Sing’370 is capable of securing a hook in a pocket. 
Claim 11: Chi-Sing’370 discloses the adaptation for reversing the flap is a pusher (72 + 54) received within the shaft (36). 
Claim 12: Chi-Sing’370’s pusher includes a wire (81) attached to the folded back extension (wire 81 is indirectly attached to the folded back extension as shown in Figure 1). 

Claim 14: The plunger of Chi-Sing’370 includes a pull-wire (92) received within the sleeve (90) (column 9, lines 57 to column 10, lines 16). 
Claim 15: The expandable distal section (54) comprises a braid (column 9, lines 42-44). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Chi-Sing’370 in view of Gaudoin’485, as applied to claims 2 and 4, respectively, further in view of Dubrul et al. (US Patent Application 2010/0030256). 
Claim 3: Chi-Sing’370, as modified, teaches the limitations of claim 3 including axial fibers (Figure 1) but fails to disclose the material comprising the braid is a nickel-titanium alloy with 72-288 end count. 
Dubrul’256 teaches a similar device (Figures 29-31) includes having an elongate shaft (192) having an elongate flexible distal extension (200) formed of a braided material (paragraph [0178]) wherein the flexible distal extension is folded back to form a flap (Figure 31). Dubrul’256’s device is intended for capturing thrombus in a vessel, as in Chi-Sing’s device (Dubrul’256 paragraph [0005]; Chi-Sing’370 column 1, lines 5-10). 

In light of these teachings, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Chi-Sing’370 such that the braid is formed of 96 end count because Durbrul’256 teaches it is known to modify the number of filaments in a similar device in order to modify the performance characteristics of the braid. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Chi-Sing’370 such that the braid is formed of nickel titanium alloy, as taught by Durbrul’256, because Dubrul’256 teaches this material will provide the braid with sufficient strength to maintain the shape of the braid in the expanded configuration (paragraph [0225]).  
Claim 5: Chi-Sing’370, as modified, teaches the limitations of claim 5 including an elastomeric coating (column 3, lines 66 to column 4, line 2) but fails to specifically disclose the coating is a urethane coating. 
Dubrul’256 teaches a similar device to Chi-Sing’370 wherein Dubrul’s device (Figures 29-31) includes having an elongate shaft (192) having an elongate flexible distal extension (200) formed of a braided material (paragraph [0178]) wherein the flexible distal extension is folded back to form a flap (Figure 31). 
Dubrul’256 teaches the braided portion may be coated to render the braid impervious to fluid flow (paragraph [0178]). Dubrul’256 teaches the coating can include polyurethane (paragraph [0177]). It would have been obvious to one of ordinary skill in . 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chi-Sing’370 in view of Guadoin’485, as applied to claim 1, further in view of Forde et al. (US Patent Application 2004/0181237).
Claims 6 and 7: Chi-Sing’370, as modified, teaches the limitations of claims 6 and 7 except that the device further includes a catheter. 
Forde’237 is directed towards a similar device (100) having an elongate shaft (102) having a flexible distal extension (104). The distal extension (104) is folded back inwardly at a distal opening (Figure 1c) to form a flap and a more proximal opening (138). 
Forde’237 teaches it is known to insert this device into the body using a catheter (“catheter”, paragraph [0078]). The use of a catheter for inserting a device into the body is well known, such as an introducer catheter. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Chi-Sing’370 by providing a catheter, as taught by Forde’237, in order ease the insertion of a system into a blood vessel. 
Claim 8: Regarding claim 8, as discussed in the rejection to claim 10 above, the “medical device” is not a positively recited element of the invention. 
In the resulting device of Chi-Sing’370 in view of Forde’237, the catheter is movable relative to the system taught by Chi-Sing’370. As such, a medical device could be secured within the pocket of the flexible extension when the catheter is advanced 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        22 November 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771